Matter of Arkali v Suffolk County Dept. of Social Servs. (2015 NY Slip Op 05672)





Matter of Arkali v Suffolk County Dept. of Social Servs.


2015 NY Slip Op 05672


Decided on July 1, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 1, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
L. PRISCILLA HALL
JEFFREY A. COHEN
JOSEPH J. MALTESE, JJ.


2014-04652
2014-04664
 (Docket Nos. F-2174-96, F-22160-04)

[*1]In the Matter of Mustafa Arkali, appellant, 
vSuffolk County Department of Social Services on behalf of Sean Muuss, respondent. (Matter No. 1)In the Matter of Mustafa Arkali, appellant,
vvSuffolk County Department of Social Services on behalf of Jason Muuss, respondent. (Matter No. 2)


Joseph W. Prokop PLLC, Central Islip, N.Y., for appellant.
Dennis M. Brown, County Attorney, Central Islip, N.Y. (Karin A. Bohrer of counsel), for respondents.

DECISION & ORDER
Appeals from two orders of the Family Court, Suffolk County (Bernard Cheng, J.), both dated March 10, 2014. The orders denied the father's objections to orders of that court (Aletha V. Fields, S.M.), dated December 2, 2013, and December 3, 2013, respectively, which denied his petitions, in effect, for a recalculation of his child support arrears for the benefit of Sean Muuss and Jason Muuss, respectively.
ORDERED that the first order dated March 10, 2014, is reversed, on the facts and in the exercise of discretion, without costs or disbursements, the father's objections to the order dated December 2, 2013, which denied his petition, in effect, for a recalculation of his child support arrears for the benefit of Sean Muuss, are granted, the order dated December 2, 2013, is vacated, the father's petition, in effect, for a recalculation of child support arrears for the benefit of Sean Muuss is granted, and the matter is remitted to the Family Court, Suffolk County, for a hearing on the issue of a recalculation of the father's child support arrears for the benefit of Sean Muuss and a determination thereafter.
ORDERED that the second order dated March 10, 2014, is reversed, on the facts and in the exercise of discretion, without costs or disbursements, the father's objections to the order dated December 3, 2013, which denied his petition, in effect, for a recalculation of his child support arrears for the benefit of Jason Muuss, are granted, the order dated December 3, 2013, is vacated, the father's petition, in effect, for a recalculation of child support arrears for the benefit of Jason [*2]Muuss is granted, and the matter is remitted to the Family Court, Suffolk County, for a hearing on the issue of a recalculation of the father's child support arrears for the benefit of Jason Muuss and a determination thereafter.
Under the circumstances presented, the father demonstrated that a hearing to recalculate his child support arrears for the benefit of Sean Muuss and Jason Muuss is warranted (see Family Ct Act 545; Matter of Johnson v Carter, 83 AD3d 940; see generally Matter of Griffin v Griffin, 25 AD3d 797, 798). Accordingly, the matter must be remitted to the Family Court, Suffolk County, for that purpose and a determination thereafter.
CHAMBERS, J.P., HALL, COHEN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court